SENTENCIA
El Ministerio Público presentó acusación contra el ape-lante José A. Padilla Soto por violación al Art. 188A del Código Penal, 33 L.P.R.A. sec. 4306a (Fraude en la Ejecu-ción de Obras de Construcción). Celebrado el juicio ante Jurado, fue encontrado culpable y sentenciado a cumplir un (1) año de prisión y a restituir al peijudicado la suma de cuatrocientos dólares ($400). Inconforme, acudió ante nos mediante recurso de apelación. Actualmente se encuentra bajo fianza en apelación. Luego de analizar la Exposición Narrativa de la Prueba (en adelante E.N.P.), concluimos que el apelante no tuvo la intención específica de defraudar que requiere el delito por el cual fue hallado culpable. Pro-cede, por lo tanto, revocar la sentencia recurrida. Veamos.
I — I
El Sr. José L. Padilla Soto fue contratado por el Sr. Pedro Emilio Claudio Berenguer para que le construyera unos gabinetes de cocina y baño. Ambos se conocían desde jóvenes, cuando compartían jugando ajedrez todos los días *345en la plaza de Guánica. Según expuso el señor Claudio Berenguer, el apelante era su amigo. E.N.P., pág. 5. El ape-lante se había dedicado a la ebanistería durante los últi-mos veintitrés (23) años. E.N.P., pág. 10. Tenía un taller que fue visitado por la Sra. Marta Maribel Montalvo del Valle, esposa del señor Claudio Berenguer.
Éstos pactaron el precio en tres mil quinientos treinta dólares ($3,530) y se le entregaron al apelante alrededor de dos mil doscientos dólares ($2,200) por adelantado. E.N.P., pág. 3. El término para completar la obra era hasta jubo de 1992. E.N.P., págs. 4 y 12.
El apelante compró los materiales y comenzó a trabajar en la obra inmediatamente después de recibir el dinero. Al ver que el apelante trabajaba en ello constantemente, la señora Montalvo del Valle le entregó la llave de la casa para que “no tuviera que estar detrás de [ella] buscándo[la] por todo el pueblo para abrir.” E.N.P., pág. 8.
Las partes acordaron luego una modificación al con-trato, cambiando el tope por uno de cerámica. El 8 de julio de 1992 la señora Montalvo del Valle y el apelante fueron a la ferretería para comprar los materiales. Una semana más tarde, el apelante le informó que la cerámica se había despegado y ella visitó el taller, confirmando la situación alegada. E.N.P., pág. 7. La testigo manifestó que durante las dos primeras semanas de julio vio que la obra “iba bien” pero que luego vino el contratiempo de la cerámica. E.N.P., pág. 8. De aquí en adelante lo que ocurrió no está claro. Según la señora Montalvo del Valle, el apelante le pidió tiempo adicional para corregir el trabajo y ella se lo concedió. E.N.P., pág. 7. Conforme al testimonio del señor Claudio Berenguer, cuando se encontró con el apelante ha-blaron de hacer ajustes en el contrato, pero no acordaron nada pues se pelearon. E.N.P., pág. 4. Éste señaló, además, que durante el mes de agosto buscó al apelante infructuo-samente y que en septiembre de 1992 tuvo que salir de *346Puerto Rico por motivo de una enfermedad de su hija, sin poderle avisar antes al apelante, regresando el 24 de octu-bre de 1992.
El apelante, por su parte, testificó que el 23 de julio de 1992, en horas de la noche, acordó con el matrimonio Claudio-Montalvo que el tope de los gabinetes se terminaría en plástico laminado según lo acordado originalmente. E.N.P., pág. 13. Posteriormente fue a llevar los gabinetes, pero una vecina del matrimonio le informó que éstos se habían marchado a Estados Unidos, razón por la cual optó por rio dejarlos. De todas formas, los gabinetes no podían ser ins-talados debido a que la casa no contaba con energía eléctrica. Desconociendo las circunstancias del viaje, el apelante utilizó parte de los gabinetes para otro cliente que contrató durante la ausencia del señor Claudio Berenguer. E.N.P., págs. 13-14. Cuando este último regresó de Esta-dos Unidos exigió la instalación inmediata de los gabinetes. El apelante instaló el gabinete del fregadero, otro en forma de “L” y el del baño. Según el apelante, luego volvió para terminar, pero el señor Claudio Berenguer no le permitió entrar. E.N.P., pág. 15.
I — 1 HH
El planteamiento central en el caso gira precisamente en torno al tipo de conducta que es necesario probar más allá de duda razonable para sostener una acusación por el delito de Fraude en la Ejecución de Obras de Construcción y el grado de prueba requerido para ello. Este delito fue incorporado en el Código Penal mediante la Ley Núm. 63 de 5 de julio de 1988, con el objetivo “de penalizar ... los actos de los contratistas, empresarios, ingenieros y arqui-tectos de obras, que después de recibir el dinero para la ejecución de una obra no usan el dinero para ese propósito y no realizan ni completan el trabajo contratado”. Exposi-ción de Motivos de la Ley Núm. 63, supra, 1988 Leyes de *347Puerto Rico 306. Así, dicho delito quedó tipificado en el Art. 188A del Código Penal, supra, de la manera siguiente:
Todo empresario, ingeniero, contratista o arquitecto de obras, y todo aquel que fuere contratado o se comprometiere a ejecutar una obra y que, luego de recibir dinero como pago parcial o total para ejecutar el trabajo contratado, con la intención de defrau-dar incumpliere o contraviniere la obligación de ejecutar o com-pletar la obra según pactada será sancionado con pena de re-clusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares o ambas penas a discre-ción del tribunal, si el valor de la obra pactada y no ejecutada fuere menor de doscientos (200) dólares.
Si el valor de la obra pactada y no ejecutada fuere de doscien-tos (200) dólares o más será sancionado con pena de reclusión por un término fijo de dos (2) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de tres (3) años; de mediar circunstancias atenuan-tes podrá ser reducida hasta un mínimo de un (1) año.
En el caso de las personas jurídicas, cuando el valor llegare o excediere de doscientos (200) dólares, el tribunal impondrá una multa no menor de cinco mil (5,000) dólares. Además impondrá la pena de suspensión.
En todos los casos, independientemente del importe del dinero recibido como pago parcial o total para ejecutar el trabajo contratado, el tribunal ordenará además que la persona con-victa resarza a la parte perjudicada por el doble del importe del dinero recibido como pago parcial o total para ejecutar el tra-bajo contratado. (Enfasis suplido.)
Surge de lo anterior que nuestra Asamblea Legislativa, al tipificar este delito, no tuvo el objetivo de penalizar cual-quier incumplimiento de un contrato de obra de construcción. En particular, el incumplimiento que se inte-resa penalizar es aquel que se realiza con la intención es-pecífica de defraudar a quien pagó para que se ejecutara la obra.
El delito que se establece en la disposición legal que nos ocupa sólo puede cometerse por personas que han sido con-tratadas para ejecutar una obra de construcción. Se confi-gura el delito a base de los elementos siguientes: (1) Una definición de cuál es la obra de construcción y los términos y condiciones pactados para ejecutarla; (2) la persona con-*348tratada debe haber recibido dinero como pago total o par-cial para ejecutar la obra; (3) el incumplimiento por parte de dicha persona con los términos y condiciones para eje-cutar la obra, y (4) la intención o propósito específico de la persona de defraudar a aquéllas con las que se obligó. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995).
Se trata de un delito de intención específica que re-quiere para su configuración, además de la intención general dispuesta en el Art. 15 del Código Penal, 33 L.P.R.A. see. 3062, que el imputado haya actuado con la intención específica de defraudar. Los delitos de intención específica son aquéllos cuyo resultado delictivo ha sido previsto y querido por la persona como consecuencia de su conducta. Art. 15(a) del Código Penal, 33 L.P.R.A. sec. 3062(a). Se trata de aquellas situaciones en que la persona tiene un deseo expreso de efectuar el acto y quiere la producción del resultado, el cual ratifica con su actuación. Pueblo v. Narváez Narváez, 122 D.P.R. 80, 90 (1988); Pueblo v. Robles González, 132 D.P.R. 554 (1993). Véanse sobre “intención general”: Pueblo v. Ruiz Ramos, 125 D.P.R. 365 (1990); Pueblo v. Castañón Pérez, 114 D.P.R. 532, 539 (1983). Debido a esto, el grado de prueba requerido al Ministerio Pú-blico exige que se demuestre que el imputado incumplió con los términos y las condiciones de un contrato de obra de construcción y que lo hizo con el propósito definido y específico de defraudar a aquellas personas con las que se obligó. Nuestro ordenamiento penal define la conducta fraudulenta como aquélla “cometidfa] mediante ardid, si-mulación, trama, treta o mediante cualquier forma de engaño”. Art. 7(15) del Código Penal, 33 L.P.R.A. see. 3022(15).
Al considerar el requisito de intención de defraudar a otra persona, para fines de sostener una acusación por el delito de falsificación de documentos, Art. 271 del Código Penal, 33 L.P.R.A. see. 4591, señalamos en Pueblo v. Flores Betancourt, 124 D.P.R. 867, 877 (1989), que “[defraudar *349quiere decir privar a una persona de un bien, derecho o interés con abuso de su confianza o con infidelidad a las obligaciones propias”. Indicamos, además, que “la inten-ción de defraudar implica un propósito de obtener una ven-taja material sobre [otra persona], o de inducirla a des-prenderse de algún valor, derecho, privilegio u obligación ...”. Pueblo v. Flores Betancourt, supra, pág. 877.
h-i I — I
De la prueba presentada por el Ministerio Público surge que el apelante fue contratado por el señor Claudio Beren-guer para construir unos gabinetes de cocina y de baño. Para ello se le entregó un pronto de dos mil doscientos dólares ($2,200). Sobre estos puntos no existió controversia. Lo que sí se debatió fue el elemento de la intención específica de defraudar.
La presunción de inocencia es el principio cardinal en nuestro ordenamiento jurídico penal. Es en virtud de este principio que se le impone al Estado el peso de la prueba para demostrar la culpabilidad de un acusado. Por su tras-cendencia goza de rango constitucional y es uno de los de-rechos más fundamentales del acusado. Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
Conforme con este principio, la Regla 110 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, establece el quantum de prueba necesario para derrotar esta presunción, como aquella que demuestre la culpabilidad más allá de duda razonable. Indica, además, que en caso de que exista duda razonable, en cuanto a la culpabilidad del acusado deberá absolvérsele.
La duda razonable es la que surge luego de una. serena, justa e imparcial consideración de toda la evidencia del caso o de la falta de suficiente prueba en apoyo de la acusación. Pueblo v. Malavé Sánchez, 95 D.P.R. 395, 399 *350(1967). Reiteradamente hemos expresado que merece gran deferencia la aquilatación de la evidencia por el juzgador de los hechos. No obstante, dicho principio de respeto y consideración no ha impedido que revoquemos la convic-ción de un acusado cuando, luego de evaluar la prueba des-filada, hemos determinado que no se estableció la culpabi-lidad del acusado más allá de duda razonable. Véanse: Pueblo v. Miranda Ortiz, 117 D.P.R. 188 (1986); Pueblo v. Álamo Álamo, 116 D.P.R. 673 (1985); Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983); Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981); Pueblo v. Falú Fuentes, 102 D.P.R. 809 (1974); Pueblo v. Rivera Arroyo, 100 D.P.R. 46 (1971); Pueblo v. Ayala Ortiz, 97 D.P.R. 168 (1969); Pueblo v. Malavé Sánchez, supra; Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967); Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961). Según dijimos en Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 551-552 (1974):
Hasta tanto se disponga de un método infalible para averi-guar sin lugar a dudas dónde está la verdad, su determinación tendrá que ser una cuestión de conciencia. Ese deber de con-ciencia no para en el fallo del tribunal sentenciador. Nosotros también tenemos derecho a tenerla tranquila.
La determinación de si se ha probado la culpabilidad más allá de duda razonable es, pues, revisable como cues-tión de derecho. Pueblo v. Miranda Ortiz, supra; Pueblo v. Pagán Díaz, supra; Pueblo v. Serrano Nieves, 93 D.P.R. 56, 60 (1966).
En el caso de autos, el análisis de la E.N.P. nos lleva a concluir que el apelante no tuvo la intención específica de defraudar que requiere el Art. 188A, supra. Surge, con me-ridiana claridad, que los gabinetes de cocina fueron termi-nados en un momento dado, lo cual revela que el apelante contrató de buena fe la obra en cuestión. Posteriormente, por surgir el defecto en la pega y por el viaje imprevisto del matrimonio Claudio Montalvo, no pudieron ser entregados en su totalidad. El apelante desconocía cuándo regresaría *351el matrimonio y por ello utilizó, lo que pudo haber sido un acto impropio, parte de los gabinetes para otra obra. Esta situación de hechos es litigable propiamente en el área civil bajo las doctrinas aplicables de derecho contractual. El Procedimiento Criminal no debe convertirse en sustituto de una acción civil por incumplimiento de contrato. Pueblo v. Mattei Santiago, 132 D.P.R. 18 (1992).
Por tal razón, entendemos que en el caso ante nos se aplicó erróneamente el Art. 188A, supra, el cual sólo debe ser utilizado en casos en que quede claramente establecido el propósito de cometer fraude. El simple hecho de no ter-minar una obra bajo contrato, o hacerlo defectuosamente, no puede interpretarse como equivalente a la intención es-pecífica de defraudar que constituye un elemento del delito imputado.
Por todo lo antes expuesto, se dicta sentencia revocando la emitida por el Tribunal Superior, Sala de Ponce, el 22 de noviembre de 1993.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Fuster Berlin-geri emitió un voto disidente, al cual se unieron los Jueces Asociados Señores Negrón García y Hernández Denton. El Juez Asociado Señor Rebollo López concurrió sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado

Secretario General